%




                                             twel'fth court of appeal's

Oelanda        Letrepg    Player                   MO.    12-1F-00259-          CI/


 l/s                                                                Trial       Cour':                                         -14
                                                                                          12ttiCcx*t o' Appeals ;  Page   2.


 after the searches were completed by again locking Plaintiff down du to
 the "Electricity" going out for another two weeks denying             Plaintiff       of
lights to be able to see anything or being able to see good enough write
any Iwgal matters because Plaintiff didn't have lights to see good enough
to do any legal research in these matters. Plaintiff was placed under these
conditions for a total of four weeks without even being able to send out
mail to anyone because the mailroom officer's were not picking mail out
going up from the cells where Plaintiff was confined. Therefore Plaintiff
seek (60)     days extension. To comply with the Court orders.
         Plaintiff will suffer a manifest injustice, for a extension of time
if not granted one. See Holland vs. Florida, 560 U.S. 631, 645 (2010).
     Plaintiff contends he is entitlted to relief in these matters.
                                               Respectfully Submitted

                                               && A a A -irjPj>/jLlhoJ
                                               Delanda Letregg Pluayer (—^
                                               TDC3-ID#1955184
                                               Wynne    Unit
                                              810    F.M.     2821
                                              Huntsville,          Texas    77349

     Plaintiff Delanda Letregg Player TDC3-ID* 1955184, being presently
incarcerated at the Wynne Unit of the Texas Department of Criminal justice-
Institutional Division, in Walker County, Texas, declare under penalty of
perjury that the foregoing is true and correct. Executed on this c^J>~Day of
/V CQ^)y^yy/\-Py^J) 2015.

                                             Delanda Letregg Player                 (J ~ I
                                             TDCj-ID#1955184
                                             Wynne     Unit
                                             810   F.M.     2821
                                             Huntsville,       Texas       77349